Citation Nr: 1116424	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a shrapnel wound to the right knee.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a scar of the right forearm.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a scar of the left eye.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

6.  Entitlement to service connection for a right knee condition, to include residuals of shrapnel wound to the right knee.

7.  Entitlement to service connection for a right shoulder condition, to include a fractured right shoulder, claimed as secondary to the residuals of a shrapnel wound to the right knee.  

8.  Entitlement to service connection for a left knee condition, claimed as secondary to the residuals of a shrapnel wound to the right knee.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This appeal arises from the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Newark, New Jersey Department of Veterans' Affairs (VA) Regional Office (RO), which declined to reopen the previously denied claims of service connection for PTSD, residuals of a shrapnel wound to the right knee, a scar of the right forearm, and a scar of the left eye; and also denied service connection for a right shoulder condition, to include a fractured right shoulder, and a left knee condition (with each claimed as secondary to the residuals of a shrapnel wound to the right knee).  The Veteran perfected a timely appeal of these issues to the Board.

During the pendency of this appeal, the claim of entitlement to service connection for a scar of the right hand was granted by the RO in a March 2010 rating decision, and thus has fully resolved that discrete issue sought on appeal.  Therefore, this discrete issue was granted in full and is no longer a part of the current appeal.

This case was previously remanded by the Board in May 2010 for further development.  

As will discussed in detail below, in light of the Board's favorable action on the petition to reopen the claims for service connection for PTSD and residuals of a shrapnel wound to the  right knee, the issues of entitlement to service connection (on the merits) for: an acquired psychiatric disorder, to include PTSD; a right knee condition, to include residuals of a shrapnel wound of the right knee; a right shoulder condition, to include a fractured right shoulder; and a left knee condition, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1989 rating decision, the RO denied service connection for PTSD, residuals of a shrapnel wound to the right knee, a scar on the right forearm, and a scar of the left eye.  The Veteran was properly notified and did not initiate an appeal, and that decision became final.

2.  The evidence added to the record since the September 1989 rating decision, concerning the claims for service connection for PTSD and residuals of a shrapnel wound to the right knee, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims for service connection for PTSD and residuals of a shrapnel wound to the right knee.

3.  The evidence added to the record since the September 1989 RO decision, concerning the claims for service connection for a scar of the right forearm and a scar of the left eye, was previously submitted to agency decision makers, is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims for service connection for a scar of the right forearm and a scar of the left eye.


CONCLUSIONS OF LAW

1.  Subsequent to the final September 1989 rating decision, new and material evidence has been received to reopen the claims of entitlement to service connection for PTSD and residuals of a shrapnel wound of the right knee.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).

2.  Subsequent to the final September 1989 rating decision, new and material evidence has not been received to reopen the claims of entitlement to service connection for a scar of the right forearm and a scar of the left eye.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the February 2005 rating decision, he was provided notice of the VCAA in October 2004 and December 2003.  An additional VCAA letter was sent in May 2010.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran received additional notice in May 2010, pertaining to the downstream disability rating and effective date elements of his claims with subsequent re-adjudication in a December 2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

In addition, the October 2004 letter informed the Veteran:

You were previously denied service connection for PTSD, right knee right hand and forearm.  You were notified of the decision on September 26, 1989.  The appeal period for that decision has expired and the decision is final.  In order for us to reconsider this issue, we need new and material evidence.

To qualify as new, the evidence must be in existence and submitted to VA for the first time.  Although VA will make reasonable efforts to help you obtain currently existing evidence, we cannot provide a medical examination or obtain a medical opinion until your claim is successfully reopened.

In order to be considered as material, the additional existing evidence must pertain to the reason your claim was previously denied.

Your claim was previously denied because there was no stressor shown to warrant PTSD, there was no evidence of shrapnel wounds to the right knee in service, and there was no incident to account for ht scars of the right hand and forearm.  Therefore the evidence you submit must relate to these facts.

New and material evidence must raise a reasonable possibility of substantiating your claim.  The evidence cannot simply be repetitive or cumulative of the evidence we had when we previously denied your claim.

This information was reiterated in the May 2010 VCAA letter.

In the context of a claim to reopen, the VCAA also requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The veteran must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As describe above, the Veteran was notified of the Kent requirements in October 2004 and May 2010 as it relates to his claims for service connection for PTSD, residuals of a shrapnel wound to the right knee, a scar of the right forearm, and a scar of the left eye.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations, Social Security Administration (SSA) records, and statements from the Veteran, his wife, and his representative. The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal. All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  For a showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at that time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

New and Material Evidence

In a September 1989 rating decision, the RO denied service connection for PTSD, finding that there was no objective stressor provided which would warrant the granting of service connection and no evidence of combat.  This decision also denied service connection for shrapnel wound of the right knee and scars of the right forearm and left eye, finding that that there was no evidence of shrapnel wounds to the right knee in service and no evidence of an incident in service to account for the scars.  The Veteran did not initiate an appeal and the September 1989 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Analysis 

PTSD 

The evidence of record at the time of the September 1989 RO decision included service treatment records, service personnel records, VA hospital records and a VA examination.  Service personnel records reflect that the Veteran served in the Republic of Vietnam from June 1967 to June 1968 with a military occupational specialty (MOS) of a general supply specialist and armorer during this time.  Neither the Veteran's service records nor his service awards indicated any evidence of combat participation.  Service treatment records are absent of any findings or complaints related to a psychiatric disability.  VA hospital records reflect that the Veteran was hospitalized from November 1987 to December 1987 for alcohol dependence and cocaine and heroin abuse and from May 1988 to June 1988 for alcohol dependence.  A May 1989 VA examination reflects the Veteran reported involvement in active war in and received injuries.  He was diagnosed with PTSD with a history of alcohol and drug abuse.  

The new evidence of record submitted after the September 1989 RO decision includes lay statements from the Veteran and his wife, SSA records, and private and VA medical records.  In September 2004, the Veteran reported that he served three tours in Vietnam from 1966 to 1969 with current nightmares, flashbacks and sleep disturbances.  The Veteran also reported witnessing a mortar attack in relation to discussing his right knee injury in service.  In October 2004, the Veteran's wife attested to his current PTSD symptoms and noted that he continued to have a nightmare about a village in which he saved a woman and her children.  Private and VA medical records from February 1986 to October 1999 and June 2006 reflect that the Veteran was initially treated for a psychiatric disability in November 1986, wherein he was hospitalized at the VA for detoxification and diagnosed with PTSD, alcohol and opioid dependence, and cocaine and substance abuse.  A December 1986 VA hospital treatment report notes the date of onset of PTSD was in 1970.  He was subsequently treated in VA and private hospitals for psychiatric disabilities as well as alcohol dependence and substance abuse.  SSA records reflect that the Veteran was awarded Social Security disability benefits beginning in August 1991 for PTSD and substance abuse.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's PTSD and relates to unestablished facts that are necessary to substantiate his claim for service connection for a PTSD.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes relevant private and VA hospital records demonstrating treatment for PTSD as well as the lay statements from the Veteran and his wife regarding his service in Vietnam as his PTSD stressor.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final September 1989 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  Therefore, the Veteran's claim for service connection for PTSD is reopened.  See 38 C.F.R. § 3.156(a).

Residuals of a Shrapnel Wound to the Right Knee

The evidence of record at the time of the September 1989 RO decision included service treatment records, service personnel records, VA hospital records and a VA examination.  Service personnel records reflect that the Veteran served in the Republic of Vietnam from June 1967 to June 1968 with a MOS of a general supply specialist and armorer during this time and other MOS's including supply clerk, supply sergeant, unit and organization supply specialist, and stock records clerk.  Neither the Veteran's service records nor his service awards indicated any evidence of combat participation.  Service treatment records are absent of any findings or complaints related to a right knee injury, to include any findings or complaints of shrapnel wounds or reported residuals thereafter.  VA hospital records from November 1987 to June 1998 are absent of any treatment for the right knee.  A May 1989 VA examination reflects no findings of a right knee disability, an X-ray of the right knee at this time revealed a negative study of the right knee, and the Veteran was diagnosed with a normal right knee.  

The new evidence of record submitted after the September 1989 RO decision includes lay statements from the Veteran and his wife, SSA records, and private and VA medical records.  In a September 2004 and October 2004 lay statements, the Veteran and his wife reported that he injured his right knee in 1967 while running to the bunkers during a round of mortars which hit his right knee and he had problems ever since.  His wife also stated that he walked with a cane and still had shrapnel in his knee.  Private and VA medical records from February 1986 to October 1999 and June 2006 are absent of any findings related to the Veteran's knee.  In a February 2010 VA examination, the Veteran was diagnosed with a scar of the right knee which the VA examiner found was as likely as not related to the in-service combat and shrapnel wound scar from Vietnam combat based upon the history given by the Veteran.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's shrapnel wound of the right knee and relates to unestablished facts that are necessary to substantiate his claim for service connection for a shrapnel wound of the right knee.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes lay statements from the Veteran and his wife reporting a shrapnel wound in service and that he still had shrapnel in his knee and the February 2010 VA examination, in which the Veteran was diagnosed with a scar of the right knee, found to be as likely as not related to the in-service combat and shrapnel wound scar from Vietnam combat based upon the history given by the Veteran.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final September 1989 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for shrapnel wound of the right knee.  Therefore, the Veteran's claim for service connection for shrapnel wound of the right knee is reopened.  See 38 C.F.R. § 3.156(a).



Scars of the Right Forearm and Left Eye

The evidence of record at the time of the September 1989 RO decision included service treatment records, service personnel records, VA hospital records and a VA examination.  Service personnel records reflect that the Veteran served in the Republic of Vietnam from June 1967 to June 1968 with a MOS of a general supply specialist and armorer during this time and other MOS's including supply clerk, supply sergeant, unit and organization supply specialist, and stock records clerk.  Service treatment reports reflect no findings of scars of the right forearm and left eye upon the Veteran's entrance in to active service, however, the separation examination revealed findings of a scar under the left eye and right hand and a right forearm tattoo made by knife.  VA hospital records from November 1987 to June 1998 and a May 1989 VA examination are absent of any findings or treatment of any scars of the left eye or right forearm.  

The new evidence of record submitted after the September 1989 RO decision includes lay statements from the Veteran and his wife, SSA records, and private and VA medical records.  In a September 2004 statement, the Veteran reported that he had been shot in the right hand, just above the wrist in 1967 during combat and was treated at the base by a medic and flown to Japan for an operation of the right hand and arm.  Private and VA medical records from February 1986 to October 1999 and June 2006 are absent of any findings related to the Veteran's scars of either the left eye or right forearm, however a June 1990 VA outpatient treatment report noted findings of second degree burns related to cigarette burns on the right arm and right forearm.  In a February 2010 VA examination, there were no findings of scars on the face and the examiner noted several scars of the right forearm, including a scar from a cigarette burn.  He found that the scar on the right hand and right forearm were not likely due to Vietnam combat and were likely just due to abrasions from truck driving per the Veteran's history, and the Veteran himself had denied this was from a shrapnel injury and the circular scar was from a cigarette burn.   

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, does not relate to an unestablished fact regarding the in service incurrence of the scars of the right forearm and left eye.  Although new, the evidence does not relate to unestablished facts necessary to substantiate the claims for service connection for a scar of the right forearm and a scar of the left eye in a way that would raise a reasonable possibility of substantiating the previously denied claim.  In this regard, the Board notes that the newly received evidence reflects the Veteran's reports of being shot in the right forearm during his active service, he did not have a currently diagnosed left eye scar, and VA examiner found his right forearm scars were not related to his active service, which had been previously established in the record.  Therefore, as the evidence is considered cumulative and redundant of the evidence of record at the time of the final September 1989 RO decision and does not furnish a reasonable possibility of substantiating the Veteran's claim for service connection for service connection for a scar of the right forearm and a scar of the left eye this claim is not reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for shrapnel wound of the right knee is reopened; and the appeal is granted to this extent only.

New and material evidence not having been received, the claim of entitlement to service connection for a scar of the right forearm is not reopened, and the appeal of this issue is denied.

New and material evidence not having been received, the claim of entitlement to service connection for a scar of the left eye is not reopened, and the appeal of this issue is denied.


REMAND

Having found that the Veteran has successfully reopened the claims for service connection for PTSD and residuals of a shrapnel wound of the right knee, the Board must now conduct a de novo review.  However, the Board finds that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims for service connection for: an acquired psychiatric disorder, to include PTSD; a right knee condition, to include residuals of a shrapnel wound of the right knee; a right shoulder condition, to include a fractured right shoulder, and a left knee condition.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Psychiatric Disorder

As noted above, in September 2004 and October 2004 statements, the Veteran reported that he served three tours in Vietnam from 1966 to 1969 with current nightmares, flashbacks and sleep disturbances.  The Veteran also reported witnessing a mortar attack in relation to discussing his right knee injury in service.  In an October 2004 statement the Veteran's wife attested to his current PTSD symptoms and noted that he continued to have a nightmare about a village in which he saved a woman and her children.  

SSA records reflect that the Veteran was awarded Social Security disability benefits beginning in August 1991 for PTSD and substance abuse.  

In this case, the Veteran's DD Form 214 reflects that he received the National Defense Service Medal, the Vietnam Service Medal, the Good Conduct Medal, the Vietnam Campaign Medal, two overseas bars, and an ex M-14 award, but it does not show that he was awarded any medals indicative of combat.  In particular, his service awards do not reflect any attachments of the "V" device, indicating service with valor and reflective of combat participation. See generally Army Regulation 672-5-1, 40.

Service personnel records reflect that the Veteran served in the Republic of Vietnam from June 1967 to June 1968 with a MOS of a general supply specialist and armorer during this time.

Service treatment records contain no complaints, findings or diagnosis related to a psychiatric disorder.  

Private and VA medical records from February 1986 to October 1999 reflect that the Veteran was initially treated for a psychiatric disability in November 1986, wherein he was hospitalized at the VA for detoxification and diagnosed with PTSD, alcohol and opioid dependence, and cocaine and substance abuse.  Thereafter he was treated in VA and private hospitals for psychiatric disabilities as well as substance abuse/dependence, with diagnoses including: alcohol dependence/ETOH abuse; alcohol hallucinosis; cocaine abuse; heroin abuse; major depression; depression; PTSD; rule out PTSD; antisocial disorder/behavior; borderline personality disorder; antisocial personality disorder; dysthymic disorder; rule out dysthymia; organic affective syndrome; homelessness; rule out schizophrenia; and anxiety.  In a December 1986 VA hospital report, the Veteran's PTSD had a noted date of onset in 1970.  A November 1987 VA hospital report noted the Veteran's report of suicide attempt in 1977 or 1979.  A May 1989 VA examination indicates that the Veteran reported being involved in active war in Vietnam wherein he received injuries, and that he was diagnosed with PTSD with a history of alcohol and drug abuse.

As the Veteran's statements indicate that his claimed in-service stressor included his account of witnessing a mortar attack in service, and the service records indicate that he served in a location, namely Vietnam, that would involve "hostile military or terrorist activity," the Board finds that the Veteran's service records are sufficient to verify that the Veteran served in a location that would involve "hostile military or terrorist activity" as defined within the purview of the new standard of 38 C.F.R. § 3.304(f)(3).  See 38 C.F.R. § 3.304(f)(3) (2010) (new regulatory standards).

In considering the Veteran's account of witnessing a mortar attack while in Vietnam, within the purview of the new standard of 38 C.F.R. § 3.304(f)(3), he should be scheduled for a VA psychiatric examination which takes into account the complete evidentiary picture and addresses the etiological basis for any current psychiatric disorder, including PTSD.

Right Knee, Right Shoulder and Left knee

The Veteran contends his current shrapnel wound of the right knee is due to a mortar attack during his active service in Vietnam.  In September 2004 and October 2004 lay statements, the Veteran and his wife reported that he injured his right knee in 1967 while running to the bunkers during a round of mortars which hit his right knee and had given him problems ever since.  His wife also stated that he walked with a cane and still had shrapnel in his knee.  

As noted above, the Veteran's DD Form 214 reflects that he received the National Defense Service Medal, the Vietnam Service Medal, the Good Conduct Medal, the Vietnam Campaign Medal, two overseas bars, and an ex M-14 award, but it does not show that he was awarded any medals indicative of combat.  In particular, his service awards do not reflect any attachments of the "V" device, indicating service with valor and reflective of combat participation. See generally Army Regulation 672-5-1, 40.  

Service personnel records reflect that the Veteran served in the Republic of Vietnam from June 1967 to June 1968 with a MOS of a general supply specialist and armorer during this time, and other MOS's in service included a supply clerk, supply sergeant, unit and organization supply specialist, and stock records clerk.  

Service treatment records contain no complaint or treatment related to a knee injury, to include any shrapnel wounds or reported residuals thereafter.  

Private and VA medical records from February 1986 to February 2010 are absent of any findings, treatment or complaints related to the Veteran's knee.  A May 1989 VA examination reflects no findings of a right knee disability, an X-ray of the right knee at this time revealed a negative study of the right knee, and the Veteran was diagnosed with a normal right knee.  In a February 2010 VA examination, the Veteran was diagnosed with a scar of the right knee which the VA examiner found was as likely as not related to the in-service combat and shrapnel wound scar from Vietnam combat, based upon the history given by the Veteran.

In considering the Veteran's statements of receiving a shrapnel wound while averting a mortar attack in Vietnam; the May 1989 VA examination which reflected complaints of pain in the right knee, normal X-rays, and a diagnosis of a normal right knee; and the February 2010 VA examination noting a scar of the right knee which the VA examiner found was as likely as not related to the in-service combat and shrapnel wound scar from Vietnam combat based upon the history given by the Veteran, the Board finds that a question has been raised as to the nature, onset and etiology of any presently existing right knee condition and thus warrants a VA examination including an opinion to address this question.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Moreover, while it is neither contended nor does the record indicate that the Veteran suffered a right shoulder or a left knee condition in service, the Veteran does contend that such conditions were either caused or aggravated by his purported residuals of a shrapnel wound to the right knee, which he maintains to have incurred in service.  Thus, the Board is of the opinion that a VA examination of the Veteran's right shoulder and left knee, with an opinion, would be of assistance in disposing of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact and advise the Veteran that he may submit or adequately identify any and all pertinent medical evidence and medical records showing that he has a presently existing psychiatric, right knee, right shoulder and/or left knee disability; that he may submit any and all medical evidence, including a statement from a health care provider, addressing: (a) whether there is a casual relationship between any currently diagnosed psychiatric, right knee, right shoulder and/or left knee disability and his period of service; and (b) whether any currently diagnosed right shoulder condition, to include a fractured right shoulder, and/or left knee condition, was either caused or aggravated by a right knee condition, to specifically include residuals of a shrapnel wound to the right knee.  Contact and advise the Veteran that he may also provide any evidence he has in his possession that pertains to his psychiatric, right knee, right shoulder and left knee claims.  Obtain and associate with the claims file any and all pertinent medical records adequately identified by the Veteran, and associated with the claims file any and all medical records submitted by the Veteran or on his behalf.  If the Veteran does not respond, or if any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and to determine if the Veteran meets the diagnostic criteria for PTSD and, if so, whether such is linked to the Veteran's claimed in-service stressful event, i.e., his witnessing a mortar attack while serving in Vietnam.  (The examiner is to note that, with respect to the claimed in-service stressor of witnessing a mortar attack in Vietnam, the evidence of record is sufficient to verify that the Veteran served in a location that involved "hostile military or terrorist activity").  The examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion addressing the following questions:

a.  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to his claimed in-service stressful event, i.e., witnessing a mortar attack in Vietnam?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's response to the claimed in-service stressful event involved a state of fear, helplessness or horror?

b.  Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; was manifested within one year after the Veteran's discharge from service in June 1970; or, was such a disorder caused by any event or incident that occurred during service, to include the Veteran having witnessed a mortar attack in Vietnam?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  Schedule the Veteran for a VA orthopedic examination by an appropriate specialist to determine the current nature and etiology of any right knee, right shoulder and left shoulder conditions found to be present.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his right knee, right shoulder, and left knee and any tests deemed necessary.

The examiner is asked to offer an opinion addressing the following questions: 

Right knee:

a.  Does the Veteran currently have a right knee condition, to include any residuals of a shrapnel wound of the right knee?  If so, please specify the diagnosis (or diagnoses).  

b.  If the examiner finds the Veteran has a diagnosis of a right knee condition, to include any residuals of a shrapnel wound of the right knee, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from June 1966 to June 1970; or, (ii) that such disorder was caused by any incident or event that occurred during such period, i.e., the Veteran's exposure to a mortar attack in Vietnam?

Right shoulder:

a.  Does the Veteran currently have a right shoulder condition, to include any residuals of a fractured right shoulder?  If so, please specify the diagnosis (or diagnoses).  

b.  If so, is it at least as likely as not (50 percent or greater probability) that a right shoulder condition, to include any residuals of a fractured right shoulder, is related to or was otherwise caused by any incident that occurred during the Veteran's period of active duty from June 1966 to June 1970?

d.  If so, is it at least as likely as not (50 percent or greater probability) that a right knee condition, to include any residuals of a shrapnel wound to the right knee, is the cause of any currently diagnosed right shoulder condition, to include a fractured right shoulder and chronic residuals resulting therefrom?

d.  If so, is it at least as likely as not (50 percent or greater probability) that a right knee condition, to include any residuals of a shrapnel wound to the right knee, caused a worsening of any currently diagnosed right shoulder condition, to include a fractured right shoulder and chronic residuals resulting therefrom, beyond the natural progress of the right shoulder condition?

Left knee:

a.  Does the Veteran currently have a left knee condition?  If so, please specify the diagnosis (or diagnoses).  

b.  If so, is it at least as likely as not (50 percent or greater probability) that a left knee condition is related to or was otherwise caused by any incident that occurred during the Veteran's period of active duty from June 1966 to June 1970?

c.  If so, is it at least as likely as not (50 percent or greater probability) that a right knee condition, to include any residuals of a shrapnel wound to the right knee, is the cause of any currently diagnosed left knee condition?

d.  If so, is it at least as likely as not (50 percent or greater probability) that a right knee condition, to include any residuals of a shrapnel wound to the right knee, caused a worsening of any currently diagnosed left knee condition beyond the natural progress of that condition?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claims for service connection should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


